DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hahn et al US (20160135227).
Regarding claim 1, Hahn et al teaches a terminal comprising: a controller that measures received power of at least one reference signal of a plurality of reference signals, and that selects a specific reference signal based on a measurement result (see paragraph [0065], First of all, a terminal selects an RRU of which a connection state or radio quality with the terminal is equal to or greater than a specific level from among a plurality of connected RRUs [S310]. For example, the terminal can identifies a connection state of each of a plurality of the RRUs based on downlink signals received from each of a plurality of the RRUs.) and a transmitter that transmits a random access preamble corresponding to the specific reference signal selected based on the measurement result obtained by (see paragraph [0067], Subsequently, the terminal transmits information on the RRU selected in the step S310 and a random access preamble to an RRU [S330]), wherein the reference signals are associated with identification information items (see paragraph [0067], the information on the RRU included in the RRU list may correspond to a prescribed reference signal for identifying an RRU.), and wherein the identification information items are associated with respective beams by which the reference signals are transmitted (see paragraph [0032], The RRU list can be transmitted to the RRU of which the connection state is best on a channel differentiated from a channel for transmitting the random access preamble).  
Regarding claim 2, Hahn et al teaches the terminal according to claim 1, wherein the transmitter transmits the random access preamble by using a radio resource associated with the terminal (see Fig. 3 and paragraph [0067]).  
 (Currently Amended) Regarding claim 8, Hahn et al teaches a communication access method to be executed by terminal, the method comprising: measuring received power of at least one reference signal of a plurality of reference signals, and selecting a specific reference signal based on a measurement result (see paragraph [0065], First of all, a terminal selects an RRU of which a connection state or radio quality with the terminal is equal to or greater than a specific level from among a plurality of connected RRUs [S310]. For example, the terminal can identifies a connection state of each of a plurality of the RRUs based on downlink signals received from each of a plurality of the RRUs.); and transmitting a random access preamble corresponding to the specific reference signal selected based on the measurement result obtained by the terminal (see paragraph [0067], Subsequently, the terminal transmits information on the RRU selected in the step S310 and a random access preamble to an RRU [S330]), wherein the reference signals are associated with identification information items (see paragraph [0067], the information on the RRU included in the RRU list may correspond to a prescribed reference signal for identifying an RRU.), and wherein the identification information items are associated with respective beams by which the reference signals are transmitted (see paragraph [0032], The RRU list can be transmitted to the RRU of which the connection state is best on a channel differentiated from a channel for transmitting the random access preamble).   
Regarding claim 15, Hahn et al teaches wherein the terminal receives radio resource allocation information for uplink data transmission after the transmitter transmits the random access preamble (see paragraph [0074]).  
(New) Regarding claim 16, Hahn et al teaches a system comprising: a terminal comprising: a controller that measures received power of at least one reference signal of a plurality of reference signals, and that selects a specific reference signal based on a measurement result (see paragraph [0065], First of all, a terminal selects an RRU of which a connection state or radio quality with the terminal is equal to or greater than a specific level from among a plurality of connected RRUs [S310]. For example, the terminal can identifies a connection state of each of a plurality of the RRUs based on downlink signals received from each of a plurality of the RRUs.); and a first transmitter that transmits a random access preamble corresponding to the specific reference signal selected based on the measurement result obtained by the terminal (see paragraph [0067], Subsequently, the terminal transmits information on the RRU selected in the step S310 and a random access preamble to an RRU [S330]), wherein the reference signals are associated with identification information items (see paragraph [0067], the information on the RRU included in the RRU list may correspond to a prescribed reference signal for identifying an RRU.), and wherein the identification information items are associated with respective beams by which the reference signals are transmitted (see paragraph [0032], The RRU list can be transmitted to the RRU of which the connection state is best on a channel differentiated from a channel for transmitting the random access preamble), and a base station comprising: a second transmitter that transmits the plurality of reference signals, and a receiver that receives the random access preamble corresponding to the specific reference signal selected based on the measurement result obtained by the terminal (see Fig. 4, RRU).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al US (20160135227) and in further view of Satou US (20130016656).
Regarding claim 3, Hahn teaches all the limitations of claim 1 from which claim 3 depends on.  However they fail to explicitly teach the random access preamble being transmitted as a scheduling request.  Conversely Satou teaches such limitations; wherein the random access preamble is transmitted to a base station as a scheduling request (see paragraph [0022], The transmitting unit 16 transmits a preamble signal to the base station 20 as a request for scheduling).  Therefore it would have been obvious to a person of ordinary skill in the art prior to effective filing date of the invention to have combined the teachings of Hahn with the random access preamble being transmitted as a request for scheduling as taught by Satou.  The motivation for this would have been to create efficient subframe transmission (see paragraph [0028]).
Regarding claim 10, Hahn teaches all the limitations of claim 1 from which claim 10 depends on.  However they fail to explicitly teach the random access preamble being transmitted as a scheduling request.  Conversely Satou teaches such limitations; wherein the random access preamble is transmitted to a base station as a scheduling request (see paragraph [0022], The transmitting unit 16 transmits a preamble signal to the base station 20 as a request for scheduling).  Therefore it would have been obvious to a person of ordinary skill in the art prior to effective filing date of the invention to have combined the teachings of Hahn with the random access preamble being transmitted as a request for scheduling as taught by Satou.  The motivation for this would have been to create efficient subframe transmission (see paragraph [0028]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478